Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-8, 10-16, 42-44, 17-21, 37, 22, 24-29, 32, 34-36, 38-41 and 30 are allowed, renumbered to claims 1-40, respectively.

The following is an examiner’s statement of reasons for allowance:

Vrzic et al. (US 2018/0098250 A1) discloses a make-before-break (MBB) handover procedure, wherein a UE establishes connectivity to a target MgNB before releasing RRC connection to a source MgNB.

Wang et al. (US 2016/0192261 A1) discloses a UE indicates its capability to perform make-before-break handover to a source eNB.

Teyeb et al. (US 2014/0092866 A1) discloses a handover process, wherein a source eNB sends a handover command to a UE with information indicating bearers to be released and when the UE has successfully accessed a target eNB, the UE sends a RRCConnectionReconfigurationComplete message to the target eNB to confirm that the handover succeeded, and the target eNB begins communicating data with the UE.


Regarding claims 1, 17 and 30, prior arts of record fail to disclose “providing, to a source base station, capability information indicating that the UE supports intra-frequency make-before-break (MBB) handover”, as recited in claim 1, and similarly recited in claims 17 and 30, in combination with other claimed limitations.

Dependent claims 2-8, 10-17, 42-44, 18-21, 37, 22-29, 32, 34-36 and 38-41 are allowable based on their dependency on independent claims 1 and 17, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645